 
 
I 
108th CONGRESS
2d Session
H. R. 5274 
IN THE HOUSE OF REPRESENTATIVES 
 
October 7, 2004 
Mr. Thomas (for himself, Mr. Pombo, Mr. Herger, Mr. Matsui, Mr. Doolittle, Mr. Ose, Mr. Nunes, Mr. Radanovich, and Mr. Cardoza) introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To create an additional judgeship for the eastern district of California, and for other purposes. 
 
 
1.District judgeship for the eastern district of California 
(a)Additional permanent district judgeshipThe President shall appoint, by and with the advice and consent of the Senate, 1 additional district judge for the eastern district of California. 
(b)Technical and conforming amendmentIn order that the table under section 133(a) of title 28, United States Code, will reflect the change in the number of permanent judgeships authorized for the eastern district of California by subsection (a), such table is amended in the item relating to the eastern district of California by striking 6 and inserting 7. 
 
